Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in reply to application filed 6/22/2020.
Claims 1-21 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 7/1/2022, 10/26/2021, 10/1/2020 have been considered and initialed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “...a notification system for conveying a notification...” recited in independent claims 1 and 15; and “...a management system for managing...” recited in dependent claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 15 recite, “...wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign...”. However, applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. Applicant’s disclosure generally teaches at ¶14: “...a notification system for conveying advertising content to the visitor. In embodiments, the personalized information includes a present location of the visitor; the advertising content is related to a specific exhibit in a plurality of exhibits located at the non-profit venue; and a location of the specific exhibit is closest to the visitor compared to each other location of the exhibits in the plurality of exhibits....”. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function (“...wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign...”)  to be performed or result achieved. Examiner was not able to find support in the disclosure that describes support the claim limitation as presented, specifically, how advertising content is selected based at least in part on an association among the advertising content, the output suggestion, and the ongoing philanthropic campaign. As such, applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw therefore they are also rejected. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 3 and 15 limitations, “...a notification system for conveying a notification...”, and “...a management system for managing...” (claim 3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material or acts for performing the entire claimed function since the portions of the specification which (vaguely) describe these elements (see ¶13: “...a notification system for conveying a notification to the visitor...”; ¶14: “...the information technology platform further comprises a management system for managing the platform. In embodiments, the information technology platform further comprises a management interface for accessing the management system...”; ¶128: “...The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware. The software program may be associated with a server that may include a file server, print server, domain server, internet server, intranet server, cloud server, and other variants such as secondary server, host server, distributed server and the like..”; and ¶138: “..The methods and/or processes described above, and portions associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device...”) generically describe a notification system and a management system, and do not indicate whether these elements are intended to be hardware or software components. Further, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one or ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention. The boundaries of this claim limitation are unclear; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Independent claims 1 and 15 recite, “...wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign...”. Examiner is unable to determine the metes and bounds of this limitation since the limitation is ambiguous. How exactly is the advertising content selected based at least in part on an association among the advertising content? What other advertising content is the advertising content being associated with? Applicant’s disclosure teaches, at ¶14 that, “...a notification system for conveying advertising content to the visitor...the personalized information includes a present location of the visitor; the advertising content is related to a specific exhibit in a plurality of exhibits located at the non-profit venue; and a location of the specific exhibit is closest to the visitor compared to each other location of the exhibits in the plurality of exhibits...”. Hence the recited claim limitation is vague and does not distinctly describe what applicant is claiming to be the inventive concept regarding how the advertising content is selected. Giving the broadest reasonable interpretation of the claim in light of the specification, Examiner interprets the limitation as “...wherein the advertising content is selected based at least in part on an association to a specific exhibit closest to the visitor, the output suggestion and the ongoing philanthropic campaign...”.  The respective dependent claims do not remedy this flaw; therefore they are also rejected. Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-21 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 recites in part, “... a network; a server in communication with the network; a mobile computing device to be carried by a visitor to a non-profit venue, the mobile computing device in communication with the server via the network, wherein the information technology platform determines personalized information about the visitor; a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and data related to an ongoing philanthropic campaign, and to output a suggestion for a personalized experience for the visitor, wherein the information technology platform conveys the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign; and a notification system for conveying a notification to the visitor related to the output suggestion.....” 
Claim 15 recites in part, “...a network; a server in communication with the network; a mobile computing device to be carried by a visitor to a non-profit venue, the mobile computing device in communication with the server via the network, wherein the information technology platform determines personalized information about the visitor; a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and data related to an ongoing philanthropic campaign, and to output a suggestion for a personalized experience for the visitor, wherein the information technology platform conveys the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign; and-80-Attorney Docket: 15077-000001/US/COK a notification system for conveying advertising content to the visitor, wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign....”
The underlined limitations above demonstrate independent claims 1 and 15 are directed toward the abstract idea for receiving personalized information about a visitor and conveying a notification (advertising content) related to a suggestion for a personalized experience encouraging philanthropic activity in a computing environment. Applicant’s specification emphasizes a process for personalizing an experience for visitors /guests of a museum, zoo or other non-profit venue based on interests, location, or other contexts, including interest in particular items or topics and philanthropic interests, and providing personalized recommendations (such as suggested routes to points of interest or locations in the venue), campaign participation and other philanthropic opportunities. The specification further describes a notification system for conveying a notification to the visitor and/or advertising content, and that the advertising content is related to a specific exhibit in a plurality of exhibits located at the non-profit venue; and a location of the specific exhibit is closest to the visitor compared to each other location of the exhibits in the plurality of exhibits. (¶6, ¶13, ¶14).
Claim 1 is considered an abstract idea because the limitations as claimed “...determines personalized information about the visitor ...receive the personalized information about the visitor and data related to an ongoing philanthropic campaign ...output a suggestion for a personalized experience for the visitor ...conveys the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign ...conveying a notification to the visitor related to the output suggestion.....” pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; (ii) Certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to  determining personalized information about the visitor, receiving the personalized information about the visitor and data related to an ongoing philanthropic campaign, outputting a suggestion for a personalized experience for the visitor, conveying the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign and conveying a notification to the visitor related to the output suggestion, which can be considered an observation, evaluation, judgment, and/or opinion which can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”], the limitations are merely using the computing components as a tool to perform the process. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of abstract ideas (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) since the steps for determining personalized information about the visitor, receiving the personalized information about the visitor and data related to an ongoing philanthropic campaign, outputting a suggestion for a personalized experience for the visitor, conveying the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign and conveying a notification to the visitor related to the output suggestion are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Claim 15 is considered an abstract idea because the limitations as claimed, “...determines personalized information about the visitor... receive the personalized information about the visitor and data related to an ongoing philanthropic campaign, and to output a suggestion for a personalized experience for the visitor ...conveys the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign and -80-Attorney Docket: 15077-000001/US/COK ...conveying advertising content to the visitor, wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign....” pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; (ii) Certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to determining personalized information about the visitor, receiving the personalized information about the visitor and data related to an ongoing philanthropic campaign, outputting a suggestion for a personalized experience for the visitor, conveying the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign and conveying advertising content to the visitor, wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign, which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”], the limitations are merely using the computing components as a tool to perform the process. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of abstract ideas (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) since the steps for determining personalized information about the visitor, receiving the personalized information about the visitor and data related to an ongoing philanthropic campaign, outputting a suggestion for a personalized experience for the visitor, conveying the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign and conveying advertising content to the visitor, wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”] for (determining, receiving, outputting, conveying information) data gathering and analysis and merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing  [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”] as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1 and 15 fail to operate the recited  network, server, mobile computing device, information technology platform, recommendation engine, notification system  (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for receiving personalized information about a visitor and conveying a notification (advertising content) related to a suggestion for a personalized experience encouraging philanthropic activity in a computing environment —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions (determining, receiving, outputting, conveying information) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 2-14 and 16-21 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims  2-14 and 16-21 recite additional data gathering and processing steps (providing, collecting, selecting, including, identifying, analyzing, tracking, assembling).  For example dependent claim 2 recites in part, “…wherein the notification is selected from…”, claim 3 recites in part, “...further comprising a management system..”; claim 4 recites in part, “...further comprising a management interface ...”; claims 5 and 8-12 recite in part, “..wherein the management interface is for...”; claim 6 recites in part “..wherein a form of the real-time communication is selected from...”; claim 7 recites in part, “...wherein the management interface provides a...”; claim 13 recites in part, “..wherein a development of different assets for location-based kiosks and mobile applications is performed via...”; claim 14 recites in part, “...wherein content for different non- profit venue locations is...”; claim  16 recites in part, “...wherein personalized information includes…”,claim  20 recites in part, “...wherein the location information includes…”,claim  17 recites in part, “..further comprising a navigation system for…”,claims 18 and 19 recite in part, “...wherein the provided route is…”,claim 20 recites in part, “...wherein the visitor contributes to pre-planning the route …”,claim  21 recites in part, “...wherein the provided route is conveyed via …”,which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components.
The additional elements in the dependent claims only serves to further limit the abstract idea utilizing, [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”] as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements  [“a network”, “a server”, “a mobile computing device”, “information technology platform”, “recommendation engine”, “notification system”] amounts to no more than mere instructions to apply the exception using generic computer components which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, the additional elements including applicant’s “management interface”, “management system” amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. In this case, the “management interface”, and “management system” is generically used to further process received personalized information about a visitor and campaign, and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the specification only generically recites a management system (¶13: “...a management system for managing the platform...”), and fails to provide details regarding the management system other than a general purpose computer—see ¶138: “.... The methods and/or processes described above, and portions associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device...”. The addition element is merely used generically to further process received information/data about the visitor and/or venue via common computing components. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claim 15 is also considered abstract, as there is no inventive concept in the claim(s) and thus they are ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for receiving personalized information about a visitor and conveying a notification (advertising content) related to a suggestion for a personalized experience encouraging philanthropic activity. Hence, claims 1-21 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, US Patent Application Publication No US 2019/0095454 A1, in view of Okum, WO 0021009 A1.
With respect to claims 1 and 15,
Sahadi discloses,
a network; a server in communication with the network; (Fig 1, ¶32-¶35; ¶33: “...system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”;¶92: “...FIG. 8 illustrates an exemplary computing system 800 that may be used to implement some aspects of the subject technology. For example, any of the computing devices, computing systems, network devices, network systems, servers, and/or arrangements of circuitry described herein may include at least one computing system 800, or may include at least one component of the computer system 800...”) 
a mobile computing device to be carried by a visitor to a non-profit venue, the mobile computing device in communication with the server via the network, (Fig 1, ¶19: “...These and other locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.”...”;¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices...front-end devices 135 may include any one of the data sources 105 providing the information 140 to the app server 125, such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”) 
wherein the information technology platform determines personalized information about the visitor; (¶5: “...receiving, from a mobile device associated with the first venue attendee, a location of the mobile device associated with the first venue attendee. The method also includes retrieving a plurality of venue attendee profiles...  wherein each venue attendee profile identifies a plurality of traits about one of the plurality of venue attendees... retrieving locations of a plurality of points of interest located within the predetermined event venue area...”; ¶19; ¶21: “...methods and systems for developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations, itineraries and communications...”;¶29: “...application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115. Types of information 140 gathered from data sources 105 and processed by back-end application servers 125 are generally inclusive of identity information such as user profiles, customer relationship management (CRM) data, entitlements, demographics, reservation systems and social media sources like Pinterest™ and Facebook™ data. Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, Wi-Fi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”;¶30: “...Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125. The customer engagement data/information 140 may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map, and other information...”; ¶46, ¶47: “...user profile can also account for user interests...interests can also be inferred...”; ¶49: “.... The EaaS platform 230 may also create, manage, and consume information from various user profiles/identities 242, each of which may contain various identity, demographic, psychographic, geographic, historical, transactional, relational, social, personality, or other information that may indicate a user's likely preferences, relationships (such as membership in a family social group, business group, or other group), or the like. In the context herein, the term “user” may refer to a venue attendee or a user of a particular mobile/wearable device 110 and/or front-end device 135...”)
a recommendation engine associated with the server, wherein the recommendation engine is to receive the personalized information about the visitor and data related to an ongoing philanthropic campaign, and to output a suggestion for a personalized experience for the visitor, (¶18: “..The personalized itinerary includes at least one recommended point of interest, the recommendation generated based on a location of the recommended point of interest relative to a location of the user, and based on a comparison between user profile information concerning the user and point of interest information concerning the recommended point of interest...”;¶19: “... These and other locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.” Such locations attract and host thousands of people (referred to herein as “visitors,” “guests,” and “customers”) and provide a wide range of experiences...”;¶21: “..The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”;¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”;¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences...”;¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). ...”;¶45: “... Analytics may include visualizations, such as heat maps, as well as presentations of results as an overlay on the dynamic venue map, such as showing which attractions or points of interest are most popular, most profitable, or the like...”;¶46: “... the user profile can accumulate, and reflect, the user's experience with a theme park, with theme parks of a particular type, with a cruise ship, with visits to locations within venues or around the world, and the like. Among other things, the user experience can keep track of what a user has done during past visits, including capturing positive and negative ratings, so that positive past experiences can be added to an itinerary or recommended at appropriate times during a subsequent visit, or so that similar experiences can be recommended or added to an itinerary at a new venue. The user experience can also capture information about a current visit, such as indicating that a user has already experienced a certain attraction, event, service, or the like, so that the EaaS platform 230 can steer the user to additional experiences or re-direct the user to favorite experiences at appropriate time...”;¶47: “...user profile can also account for user interests... interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics, and many others. These can be used, for example, to identify relevant attractions that are either directly responsive to the user's interests or that have been given positive ratings by similar users....”;¶49: “...The EaaS platform 230 may also include a recommendation engine 240 for recommending experiences or points of interest (POI) or aspects of experiences, either directly to a visitor or to personnel of a host, such as to assist in assembling experiences or to assist staff in guiding visitors to favorable experiences...”; ¶108: “...The app server(s) 125 or other computing devices 800 implementing the recommendation experience as a service (EaaS) platform 230 may retrieve the various data in each user profile.. from various data sources, such as databases or other data structures in a local memory of the EaaS platform 230, databases or other data structures stored by network servers accessible via local area network (LAN) by the EaaS platform 230, databases or other data structures stored by remote servers accessible via the internet by the EaaS platform 230, or combinations thereof. These databases or other data structures may be associated with the venue itself, and at least some of the data included therein may for example be collected upon entry into the venue area and/or upon entry to certain POIs within the venue area. These databases or other data structures may be shared the EaaS platform 230 actively by the user or may be otherwise collected, retrieved, scraped, and/or parsed by the EaaS platform 230...”)
wherein the information technology platform conveys the suggestion for the personalized experience to the visitor, (¶49: “...The EaaS platform 230 may also include a recommendation engine 240 for recommending experiences or points of interest (POI) or aspects of experiences, either directly to a visitor or to personnel of a host, such as to assist in assembling experiences or to assist staff in guiding visitors to favorable experiences...”; ¶59: “.Available experiences can be delivered by optional push notifications or can be made available to be pulled, such as by interactions with a dynamic venue map 202, by searching (such as using a mobile device), or the like. Recommendations can be sent by server 125 to a staff member or to the guest....”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”)
a notification system for conveying a notification to the visitor related to the output suggestion. (Fig 1, ¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”;¶31-¶35; ¶¶31: “...the POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue...”;¶33: “...system 100 may be used with and communicate with any number of external front-end devices 135 by way of a communications network 130, either directly through the communication network 130 or software development kit (SDK) instructions called by particular software applications (e.g., white label apps) run at the app server(s) 125, at the front-end devices 135, at the data sources 105, at a device along the way in the communication network 130, or some combination thereof...”; ¶59: “.Available experiences can be delivered by optional push notifications or can be made available to be pulled, such as by interactions with a dynamic venue map 202, by searching (such as using a mobile device), or the like...”;¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”;¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135 in the context of FIG. 1. The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”;¶74: “...An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”) Examiner interprets the at least the various front-end devices (i.e. kiosk, mobile device, wearable device, and the like), notification interface, and messaging engine for receiving, transmitting, interacting, communicating information via the EaaS platform of Sahadi as teaching applicant’s notification system.
-80-Attorney Docket: 15077-000001/US/COKa notification system for conveying advertising content to the visitor, (¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”; ¶25: “...The method may include setting a first rule for a promotion provided by an application executing on a server. The first rule may indicate to which users within a venue the promotion will be available. The method may further include communicating the promotion to a plurality of user devices within the venue and that correspond to the first rule. The user devices may be associated with users within the venue. The method may also include updating the promotion before the promotion ends for at least one of the plurality of users, and using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others; and further teaches that recommendations can also include coupons and promotions, sponsored content, and the like...”;¶31: “...the POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue...”; ¶58: “...analytics API 256 can also connect to the EaaS Platform 230 through the reporting and analytics facility 232...”; ¶59: “...Available experiences can be delivered by optional push notifications or can be made available to be pulled, such as by interactions with a dynamic venue map 202, by searching (such as using a mobile device), or the like...”; ¶80: “...The real time management of highly personalized experiences of customers can also connect with sponsors (such as advertisers) so as to be able to provide sponsored content to the customers at the managed locations. The sponsored content can be related in real-time to what is occurring with the user and/or the family of the user, their itinerary, the time of day and many factors relating to placement of sponsored content...”;¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on... advertising content directed to customer or activity or event, sponsored POIs...”) Examiner interprets the at least the various front-end devices (i.e. kiosk, mobile device, wearable device, and the like) and messaging engine for receiving, transmitting, interacting, communicating (promotions, sponsored content, advertising) information via the EaaS platform of Sahadi as teaching applicant’s notification system.
wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign (¶18: “..The personalized itinerary includes at least one recommended point of interest, the recommendation generated based on a location of the recommended point of interest relative to a location of the user, and based on a comparison between user profile information concerning the user and point of interest information concerning the recommended point of interest...”;¶25: “...The method may include setting a first rule for a promotion provided by an application executing on a server. The first rule may indicate to which users within a venue the promotion will be available. The method may further include communicating the promotion to a plurality of user devices within the venue and that correspond to the first rule. The user devices may be associated with users within the venue. The method may also include updating the promotion before the promotion ends for at least one of the plurality of users, and using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others; and further teaches that recommendations can also include coupons and promotions, sponsored content, and the like...”; ¶31: “...the POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue...”; ¶41: “...The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences, such as sales and inventory data contained in point of sale (POS) infrastructure 212, to exchange location data with location-specific or navigation infrastructure elements 208, such as beacons 216 and access points 218 (e.g., WiFi hotspots and/or cell towers), and to coordinate with content on media and signage infrastructure 214. The venue map 220 may also connect to mobile devices 220, wearable devices 222 and the itineraries 228, so that map information can be presented on a visitor's devices, with appropriate itinerary information, messages, and the like, optionally presented in context using the map 202 as a presentation layer. ¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on ...information concerning ...advertising content directed to customer or activity or event, sponsored POIs...”)
Applicant’s disclosure at ¶14 generally teaches that, “...the platform conveys the suggestion for the personalized experience to the visitor, wherein the personalized experience is to encourage philanthropic activity; and a notification system for conveying advertising content to the visitor. In embodiments, the personalized information includes a present location of the visitor; the advertising content is related to a specific exhibit in a plurality of exhibits located at the non-profit venue; and a location of the specific exhibit is closest to the visitor compared to each other location of the exhibits in the plurality of exhibits. Giving the broadest reasonable interpretation of this limitation in light of the specification, Examiner interprets at least the promotions, coupons, and personalized itineraries or maps including recommended POIs based on information concerning advertising content directed to customer or activity or event, sponsored POIs as teaching applicant’s limitation, “...wherein the advertising content is selected based at least in part on an association among the advertising content, the output suggestion and the ongoing philanthropic campaign..”.
Sahadi discloses all of the above limitations, Sahadi does not distinctly describe the following limitations, but Okum however as shown discloses,
wherein the personalized experience is to encourage philanthropic activity related to the ongoing philanthropic campaign (see at least claim 1, page 8, lines 5-11: “...an electrical and electronic communication system for enabling customers at a commercial establishment or point-of-sale to donate their change to non-profit organizations, including charities, of their choice...”; page 9, lines 10-16: “...The face of the VFD 200 is preferably a bright color to attract the attention of customers approaching the cash register 102. In the figure, the words "Will you please donate" are preferably provided at the top indicating the first clause of a request for a donation. Preferably, just below the text is an LCD display 201 that indicates a suggested donation amount...”; page 14 lines 10-20: “...The display/touch screen also preferably allows the patron to select a particular charity using a donee key 226 on the face of the VFD 220. The donee key 226 preferably includes a selected list of charities 228 and corresponding numeric identifiers 230 used for entry on the touch screen 222. Preferably, the donee key 226 lists nonprofit organizations and charities that are nationally known recognized., and trusted to initially attract customers to this method of donating. Optionally, the display/touch screen 222 allows entry of a numeric identifier of the customer/donor. If the customer already possesses an account stored in the collection server 106, the customer account identifier can facilitate the process of crediting the customer with the donation made at the establishment...”; page 15 line 19- page 16 line 6: “...The display panel 222 preferably further provides informative text for the customer. The text may, for example, describe a location in the establishment where information regarding the administration of the donated funds may be obtained. This information preferably is in the form of a brochure that, among other things, provides the name of the administrative organization, its telephone number, correspondence address and/or website domain name. Alternatively, the display panel 222 directly informs the customer of the website domain name of the administrative organization of the donated funds where further information can be obtained...”)
Sahadi discloses an experience development and management platform. Sahadi further discloses a method/system for generating personalized itinerary recommendations including a dynamic map for a user(s) based on a plurality of factors (user profile(s), advertising content, sales, rules, location), databases/data structures associated with the venue itself, experiences, and/or POIs at a venue via the experience as a service (EaaS) platform. Okum teaches a fundraising distribution method/system via a virtual fundraising device (VFD) for recording, collecting and processing electronic donations in a sales transaction environment. Sahadi and Okum are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the virtual fundraising techniques as taught by Okum since it allows for visitors/customers at a commercial establishment or point-of-sale to donate electronically to non-profit organizations, including charities, of their choice supporting various causes (Abstract, page 15, line 19- page 16 line 6).
Independent claim 15 recites substantially similar limitations as independent claim 1 and is therefore rejected based on the same rationale noted above.



With respect to claim 2,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the notification is selected from a group consisting of: a message that multimedia content is available; navigation information; ticketing information; digital guidance; non-profit venue hours of operation; a donation opportunity; a philanthropic campaign message; a philanthropic campaign status update; parking information; refreshment information; dining information; retail sales information; security information; a gamification message; augmented photo data; augmented video data; a reward; a social connection; a popular location for photography; a popular location for videography; a restriction on photography for an exhibit or object; a payment confirmation; a donation confirmation; a message that a photo filter is available; a recommendation and combinations thereof.(¶43: “....The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables....”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”; ¶73: “...he full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”;¶75: “...The in-venue personal itinerary 304 includes a dynamic/live venue map 400. In this example, roller coaster A 402, roller coaster B 404, Ferris wheel 406 and healthy eating restaurant 408 are displayed as POI locations on the dynamic/live venue map 400...”; ¶77: “...EaaS platform may deduce that the father and son are likely hungry based on a time since they were last at a food establishment exceeding a predetermined amount of time (e.g, 3 hours). Based on this indication, a healthy eating restaurant 408 located in close proximity to the exit of Ferris Wheel 406 is displayed as a dynamic map location 408 on dynamic/live venue map 400...”)

With respect to claim 3,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a management system for managing the information technology platform. (¶39: “...real-time management of experiences with respect to personalized itineraries. More specifically, FIG. 2 depicts a physical world content management system 200. The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶49: “... The EaaS platform 230 can also include or connect to a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences...”) Examiner interprets the content management system of Sahadi as teaching applicant management system.

With respect to claim 4, 
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a management interface for accessing the management system. (Fig 2, ¶39: “...The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”;¶49: “... The EaaS platform 230 can also include or connect to a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences..”;¶51: “...the EaaS platform 230 may make use of rules, including business rules, in various components and methods described throughout this disclosure. Rules, such as business rules, may be developed, maintained and distributed using the rules engine 245. Rules may be used to govern human-performed activities, such as ones used in various interfaces and dashboards to create, recommend, assemble, deliver and manage experiences, as well as to govern automated activities, such as similar ones performed based on machine learning...”)

With respect to claim 5,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for creating an interactive campaign; (Fig 1, ¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary...”; ¶41: “..The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences...”; ¶48:“...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences...through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”; ¶49, ¶53, ¶54)
wherein information about the interactive campaign is displayed at multiple locations or sites via the management interface; (¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”;¶41: “...venue map 220 may also connect to mobile devices 220, wearable devices 222 and the itineraries 228, so that map information can be presented on a visitor's devices, with appropriate itinerary information, messages, and the like, optionally presented in context using the map 202 as a presentation layer. The itineraries 228 may be presented as lists, as a set of directions from the user's location to each consecutive POI/experience, or as a map that points out the user's location relative to each consecutive POI/experience (as in FIG. 4, FIG. 5, FIG. 6). In many aspects of the present teachings, the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences...”; ¶55: “...The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content, delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like...”)
wherein the information about the interactive campaign is displayed simultaneously at the multiple locations or sites (¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences...”; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables...”;¶88:“...FIG. 7 illustrates delivery of itinerary personalization to users...”;¶90: “...The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue...”) 
wherein participants at the multiple locations interact or participate in real-time communication via the management interface. (¶34: “...The communications network 130 may allow for communication between data sources 105 and front-end devices 135 via any number of various communication paths or channels that collectively make up the communications network 130...”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”;¶65: “...changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352...”;. ¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135 in the context of FIG. 1. The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”; ¶74: “...An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”)

With respect to claim 6,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein a form of the real-time communication is selected from a group consisting of audio conferencing, video conferencing, virtual reality conferencing, augmented reality conferencing, collaborative text chat, collaborative editing and holographic conferencing. (¶65: “...Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary. As noted, changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352..”;¶72: “...Presentation layer development can include the use of a dynamic/live venue map 400. The dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users. In these examples, the point of interest data or map point metadata can include menu data for the restaurant, wait times for many points of interest at a managed location, or the like...”;¶80: “..The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like....”)
	
With respect to claim 8,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for creating multiple templates of multimedia asset selections or sequences. (¶29: “...FIG. 1 illustrates a system architecture for personalizing journeys and itineraries. Uses of the system 100 of FIG. 1 may include live, dynamic mapping that utilizes branding, including hyper-local marketing. The system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/-exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120...”; ¶38: “...The system 100 of FIG. 1 provides services for personalizing journeys and itineraries. For example, a dynamic map including markers corresponding to various captured photos, recorded videos, transaction receipts, messages, social media posts, and other events may be generated at a mobile computing device 110, at one or more application server(s) 125, at one or more front-end-devices 135, or some combination thereof...”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience), entitlements (such as tickets, reservations, coupons, discounts, passes (including line skipping passes) and the like, as well as bar codes, QR codes, or other information needed to redeem an entitlement or undertake an experience), information about goods and services (such as packages of foods and beverages that can be ready for the visitor upon arrival), itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like...”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”;Fig 3, ¶73: “...The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410...”; ¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on... advertising content directed to customer or activity or event, sponsored POIs...”) Examiner interprets at least the personal itinerary, and dynamic/live venue map and/or interactive content of Sahadi as teaching applicant’s multiple templates of multimedia asset selections or sequences.

With respect to claim 9,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for creating interactive campaigns related to locations in a site plan. (¶39: “... The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences.”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences..”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences. For example, a machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling (optionally under human supervision or with human confirmation) additional experiences that are similar to the ones created in the training set....  through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”)
 
With respect to claim 10,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for associating a live feed of multimedia to a site plan. (¶5: “...The method also includes retrieving locations of a plurality of points of interest located within the predetermined event venue area. The method also includes selecting a recommended point of interest for the first venue attendee from the plurality of points of interest based on the recommended point of interest being within a predetermined range of the location of the mobile device associated with the first venue attendee and based on identifying an indicator of positivity associated with the recommended point of interest and corresponding to the second venue attendee. The method also includes sending at least the recommended point of interest to the mobile device associated with the first venue attendee...”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”; ¶66: “..The live experience development application 352 is used to generate a full journey personal itinerary 302 for the father to follow during the visit. The full journey personal itinerary 302 includes recommendations based on the personal user profiles 330 of the father and of the son...”;¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135 in the context of FIG. 1. The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”;¶74: “...An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”)

With respect to claim 11,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for creating interactive campaigns and displaying multimedia relating to a degree of progress towards a goal in the interactive campaigns.(¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”;¶65: “...In many aspects, the EaaS platform 130 can track completion of experiences for an itinerary, such as by receiving location signals (such as an indication that a user's mobile phone or wearable device has entered the proximity of a beacon that is positioned at a point of interest), by receiving evidence of redemption of entitlements (such as redemption of tickets, including electronic tickets, or redemption of credits, such as stored on a mobile device or wearable), and receiving evidence of purchases or consumption (such as indicated by transaction data or other information from points of purchase located within a venue). Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary...”)

With respect to claim 12,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface is for designing interactive content. (¶39: “FIG. 2 illustrates a technology stack for real-time management of experiences with respect to personalized itineraries. More specifically, FIG. 2 depicts a physical world content management system 200. The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶41: “..The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences..”;¶43: “.The mobile device 220 can also connect to a wearable device 222 and can access the itineraries 228, such as to present an itinerary of a user or group on the device. The mobile device 220 can also connect to the EaaS Platform 230, the dynamic venue map 202, the location systems infrastructure 204 and the EaaS SDK 250 to provide and receive data necessary to manage an experience, to receive and redeem entitlements, to communicate about experiences, to receive recommendations, to receive itineraries, and the like...”)




With respect to claim 13,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein a development of different assets for location-based kiosks and mobile applications is performed via the management interface. (¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time. Thus, a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source 105 ...such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”;Figs 2-4, ¶38: “...a dynamic map including markers corresponding to various captured photos, recorded videos, transaction receipts, messages, social media posts, and other events may be generated at a mobile computing device 110, at one or more application server(s) 125, at one or more front-end-devices 135, or some combination thereof..”; ¶39: “..a physical world content management system 200. The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”;¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences... The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences...”; ¶48:“...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences...through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”; ¶49, ¶53, ¶54)




With respect to claim 14,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein content for different non- profit venue locations is developed simultaneously via the management interface. (¶39: “...The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”;¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences...”; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary...”;¶90: “... The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue...”) 

With respect to claim 16,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the personalized information includes a present location of the visitor (¶18: “..The personalized itinerary includes at least one recommended point of interest, the recommendation generated based on a location of the recommended point of interest relative to a location of the user, and based on a comparison between user profile information concerning the user and point of interest information concerning the recommended point of interest...”;¶23: “...The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”; ¶29: “...proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, Wi-Fi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”;¶30: “...Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125. The customer engagement data/information 140 may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map, and other information...”)
wherein the advertising content is related to a specific exhibit in a plurality of exhibits located at the non-profit non- profit venue; (¶21: “..The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems ... such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”; ¶25: “...The method may include setting a first rule for a promotion provided by an application executing on a server. The first rule may indicate to which users within a venue the promotion will be available. The method may further include communicating the promotion to a plurality of user devices within the venue and that correspond to the first rule. The user devices may be associated with users within the venue. The method may also include updating the promotion before the promotion ends for at least one of the plurality of users, and using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others; and further teaches that recommendations can also include coupons and promotions, sponsored content, and the like...”; ¶31: “..POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue...”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences... The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences, such as sales and inventory data contained in point of sale (POS) infrastructure 212, to exchange location data with location-specific or navigation infrastructure elements 208... The itineraries 228 may be presented as lists, as a set of directions from the user's location to each consecutive POI/experience, or as a map that points out the user's location relative to each consecutive POI/experience (as in FIG. 4, FIG. 5, FIG. 6). In many aspects of the present teachings, the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences....”; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item...”;¶49:“...The EaaS platform 230 may also create, manage, and consume information from various user profiles/identities 242, each of which may contain various identity, demographic, psychographic, geographic, historical, transactional, relational, social, personality, or other information that may indicate a user's likely preferences, relationships (such as membership in a family social group, business group, or other group), or the like...”;¶50: “...Output from the sales activation engine 244 may include direct messages to visitors promoting items, as well as content for the assembly layer 234, such as content indicating what goods or services should be packaged or promoted with a recommended experience...”;¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on... advertising content directed to customer or activity or event, sponsored POIs...”)
wherein a location of the specific exhibit is closest to the visitor compared to each other location of the exhibits in the plurality of exhibits. (¶7: “...receiving a location of a mobile device associated with the first venue attendee. storing profile information identifying a first plurality of traits of the first venue attendee and a second plurality of traits of a second venue attendee...  selecting a recommended point of interest from the plurality of points of interest based on identifying an indicator of positivity about the recommended point of interest corresponding to the second venue attendee, wherein the recommended point of interest is within a predetermined range of the location of the mobile device associated with the first venue attendee.... sending at least the recommended point of interest to the mobile device associated with the first venue attendee...”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences... The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences, such as sales and inventory data contained in point of sale (POS) infrastructure 212, to exchange location data with location-specific or navigation infrastructure elements 208... The itineraries 228 may be presented as lists, as a set of directions from the user's location to each consecutive POI/experience, or as a map that points out the user's location relative to each consecutive POI/experience...”;¶76: “...The in-venue personal itinerary 304 suggests that the father and son ride roller coaster A 402 first, since roller coaster A is located close to the theme park entrance 412. Because it is before noon, the in-venue personal itinerary 304 suggests the father and son ride roller coaster B 404 second, before having lunch...”;¶77: “...the EaaS platform may deduce that the father and son are likely hungry based on a time since they were last at a food establishment exceeding a predetermined amount of time (e.g. 3 hours). Based on this indication, a healthy eating restaurant 408 located in close proximity to the exit of Ferris Wheel 406 is displayed as a dynamic map location 408 on dynamic/live venue map 400...”)

With respect to claim 17,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
further comprising a navigation system for providing a route and directions for the visitor to experience the non- profit venue (¶7: “...receiving a location of a mobile device associated with the first venue attendee. storing profile information identifying a first plurality of traits of the first venue attendee and a second plurality of traits of a second venue attendee...  selecting a recommended point of interest from the plurality of points of interest based on identifying an indicator of positivity about the recommended point of interest corresponding to the second venue attendee, wherein the recommended point of interest is within a predetermined range of the location of the mobile device associated with the first venue attendee.... sending at least the recommended point of interest to the mobile device associated with the first venue attendee...”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences... The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences, such as sales and inventory data contained in point of sale (POS) infrastructure 212, to exchange location data with location-specific or navigation infrastructure elements 208... The itineraries 228 may be presented as lists, as a set of directions from the user's location to each consecutive POI/experience, or as a map that points out the user's location relative to each consecutive POI/experience...”;¶43: “...mobile device 220 or wearable device 222 can connect to the location systems infrastructure 204, such as using the indoor navigation infrastructure 208 or using other location capabilities, such as global positioning system (GPS) or cellular triangulation, so that the host can maintain precise understanding of the user's location at all times. In aspects, the mobile device 220 of wearable device 222 can connect to the location systems infrastructure 204 through the venue inventory management systems 206, such as where the mobile device 220 or wearable device 222 is used to order or purchase items, either at a point of sale or point of interest, or remotely...”)

With respect to claim 18,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the provided route is based on goodwill or profit factors. (¶20: “...enables the creation of personalized, relevant experiences that are delivered to guests at one or more points of interest within a location at the right time, taking into account a wide range of dynamic factors. By delivering a series of such experiences over the course of a visit, through a dynamic, personalized itinerary, a host can provide guests with an optimized overall experience while using the resources that are required to provide such experiences more efficiently and more profitably...”; ¶21: “... The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries...”;¶50: “..Output from the sales activation engine 244 may include direct messages to visitors promoting items, as well as content for the assembly layer 234, such as content indicating what goods or services should be packaged or promoted with a recommended experience...”;¶56: “...The dynamic venue map 202 may also be used for analytics, such as showing reports on various metrics that are associated with points of interest at a location such as numbers of visits, sales levels, yields per visitor, inventory levels, profitability, and many others...”;¶62: “...the in-venue personal itinerary 304 can be dynamically created and account for other factors, such as current wait times and crowds (including adjusting the itinerary 304 for flow control 308, so that users within a venue are spread smoothly across attractions, while still satisfying personal needs and goals...”; ¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on... advertising content directed to customer or activity or event, sponsored POIs...”)




With respect to claim 19,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the provided route is optimized to avoid lines or crowds (¶62: “...the in-venue personal itinerary 304 can be dynamically created and account for other factors, such as current wait times and crowds (including adjusting the itinerary 304 for flow control 308, so that users within a venue are spread smoothly across attractions, while still satisfying personal needs and goals...”; ¶63: “... an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”)

With respect to claim 20,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the visitor contributes to pre-planning the route before the route is provided (¶47:“..The user profile can also account for user interests, including interests in particular types of dining, foods or beverages, interests in entertainment options (such as preferences in music, dancing, magic shows, animal shows, and many others), interests in attractions (such as thrill rides, water rides, arts, fireworks, fountains, historical information, and many others), interests in particular characters, people or topics, and many others. These can be used, for example, to identify relevant attractions that are either directly responsive to the user's interests or that have been given positive ratings by similar users. Interests can also be inferred, such as by identifying interests of other users who have similar characteristics...”;¶49: “...The EaaS platform 230 may also create, manage, and consume information from various user profiles/identities 242, each of which may contain various identity, demographic, psychographic, geographic, historical, transactional, relational, social, personality, or other information that may indicate a user's likely preferences, relationships (such as membership in a family social group, business group, or other group), or the like....”;¶59: “...Recommendations can be integrated into a personalized itinerary before being sent by server 125 to a staff member or to the guest, the personalized itinerary optionally including other experiences or POIs besides the experiences or POIs recommended by the EaaS platform 230... may also be based on similarity or dissimilarity to other experiences or POIs in the personalized itinerary, such as experiences or POIs that were personally selected by the user to whom the itinerary is personalized...”; ¶66: “...a father and son are visiting a theme park. The live experience development application 352 is used to generate a full journey personal itinerary 302 for the father to follow during the visit. The full journey personal itinerary 302 includes recommendations based on the personal user profiles 330 of the father and of the son...”; ¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135...”)

With respect to claim 21,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the provided route is conveyed via the mobile computing device. (¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary. The map may further include providing a visual update of the user on the map as the visitor moves through the venue and providing a personalized message or other content to the visitor regarding the venue, such as based on user data collected while the user is in the venue or other information about the user...”;¶41: “... The venue map 220 may also connect to mobile devices 220, wearable devices 222 and the itineraries 228, so that map information can be presented on a visitor's devices, with appropriate itinerary information, messages, and the like, optionally presented in context using the map 202 as a presentation layer. The itineraries 228 may be presented as lists, as a set of directions from the user's location to each consecutive POI/experience, or as a map that points out the user's location relative to each consecutive POI/experience (as in FIG. 4, FIG. 5, FIG. 6)...”; ¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”; ;¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135...”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, Okum, in further view of Bermudez Rodriguez et al., US Patent Application Publication No US 2017/0193792 A1.
With respect to claim 7, 
Sahadi and Okum disclose all of the above limitations, the combination of Sahadi and Okum does not distinctly describe the following limitations, but Bermudez Rodriguez however as shown discloses,
wherein the management interface provides a heat map showing paths of a plurality of visitors through the non-profit venue (¶51: “...the heat radiated from a person/visitor can be calculated. According to an exemplary embodiment, this is done via a human body model module 506 of system 500. To calculate the impact of the current number of visitors in the gallery, the human body model module 506 receives data from the WSN. See FIG. 5. Namely, as provided above, the WSN can be configured to ascertain both the presence and the number of visitors in the gallery. Thus, based on the number of people detected by the WSN, the human body model module will be able to determine the total amount of thermal radiation attributable to the visitors...”; ¶54: “...A common representation used is that of a heat map. Heat maps graphically represent data using colors for individual values...).
Bermudez Rodriguez teaches a method/system for managing visitor flow in an indoor space (i.e. a gallery of a museum). Sahadi, Okum and Bermudez Rodriguez are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform of Sahadi with the virtual fundraising techniques of Okum and the heat map features as taught by Bermudez Rodriguez since it allows for identifying traffic patterns, presence and number of visitors at an indoor space (¶51, ¶54, claim 1, and claim 17).

Conclusion
References cited but not used:
Priness et al, US Patent Application Publication No US 2020/0272676 A1 “Characterizing a Place by Features of a User Visit”, relating to provide a personalized computing experience to a user based on a user-visit-characterized venue profile by determining user visits to a venue using the one or more sensor.
Dickinson et al., US Patent Application Publication No US 2016/0205358 A1, “Imaging Attendees at Event Venues”, relating to implementing an image and/or video-capture, processing and delivery system to obtain reaction images and videos of individuals at large events.
Perkowitz et al., US Patent Application Publication No US 2015/0170042 A1, “Recommendation Agent Using a Personality Model determined from Mobile Device Data”, relating to analyzing behavior data collected to automatically determine personality traits while collecting a variety of feedback from end users to improve models used by the recommendation agent or directly improve the recommendation agent.
Jeon et al. US Patent Application Publication No US 2018/0145951 A1, “Personal Information Apparatus, Sharing System and Sharing System operating Method for servicing map-based user generated contents for social network service”, relating to generating user-generated content by various interfaces by being linked to a digital map using coordinate information.
Kim et al., US Patent Application Publication No US 2016/0212591 A1, “Exhibition Guide Apparatus, Exhibition Display Apparatus, Mobile Terminal, and Exhibition Guide Method”, relating to an exhibition guide apparatus for communicating with an exhibition display apparatus and a mobile terminal at medium and large indoor exhibitions.
Gurel et al., US Patent Application Publication No US 2019/0301888 A1, “System for Customized Games and Routes (Tours) for Cultural and Natural Heritage”, relating to  providing information and navigation to a visitor at an indoor or outdoor cultural and/or natural attraction or a site based on visitors’ selection criteria, location, interests, etc to improve visitor experience.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                         
                                /LYNDA JASMIN/                                Supervisory Patent Examiner, Art Unit 3629